MEMORANDUM DECISION
                                                                      Jan 26 2015, 9:46 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Victoria L. Bailey                                        Gregory F. Zoeller
Indianapolis, Indiana                                     Attorney General of Indiana
                                                          William Hackl Brainard
                                                          Monika Prekopa Talbot
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana




                                             IN THE
    COURT OF APPEALS OF INDIANA

Ronnie Lewis,                                            January 26, 2015

Appellant-Defendant,                                     Court of Appeals Cause No.
                                                         49A02-1404-CR-264
        v.                                               Appeal from the Marion Superior
                                                         Court.

State of Indiana,                                        The Honorable Mark D. Stoner.
                                                         Cause No. 49G06-1301-FA-3115
Appellee-Plaintiff




Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1404-CR-264 | January 26, 2015       Page 1 of 6
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, Ronnie Lewis (Lewis), appeals his conviction for

      attempted murder, a Class A felony, Ind. Code §§ 35-42-1-1; -41-5-1(2013).


[2]   We affirm.


                                                    ISSUE
[3]   Lewis raises one issues on appeal which we restate as: Whether the State

      presented sufficient evidence beyond a reasonable doubt to sustain Lewis’

      conviction.


                       FACTS AND PROCEDURAL HISTORY
[4]   On January 12, 2013, Antan Purnell (Purnell) and his relatives went to a bar in

      Indianapolis, Indiana to celebrate the birthday of his cousin. As the night wore

      into the early morning hours of January 13, the bar became crowded with

      people, and Purnell and another patron played a game of pool. While playing,

      Purnell saw a five-dollar bill on the ground near the pool table; he picked it up

      and put it in his pocket. Immediately, Purnell felt a tap on the shoulder and

      heard somebody say, “[G]ive me my mother fucking money.” (Transcript p.

      290). Purnell turned around and saw Lewis standing behind him. Purnell

      refused to return the money. There was some verbal sparring between the two,

      and at one point, Lewis told Purnell, “I’m going to show you’re not tough . . .

      I’d hate for somebody to die over five dollars.” (Tr. p. 292). Two other men

      who came to the bar with Lewis approached Lewis and started “pulling up their

      pants,” which Purnell took as an indication they were ready to fight. (Tr. p.
      Court of Appeals of Indiana | Memorandum Decision 49A02-1404-CR-264 | January 26, 2015   Page 2 of 6
      293). Shortly thereafter, Lewis and the two men left the pool table, and Purnell

      continued shooting pool. Alone, Lewis returned to the pool table area a short

      while later and sat on a barstool right behind Purnell. Bothered by his presence,

      Purnell asked Lewis what he was doing. Lewis did not respond; instead, he

      warned a couple seated nearby by stating, “[I]f I was you all [sic]. . . I would

      move . . . and if it goes off and hits you then it ain’t [sic] my fault.” (Tr. p. 303).

      Not believing that Lewis was armed, Purnell responded to the indirect threat by

      stating, “[I]f you’re going to shoot me[,] then shoot me.” (Tr. p. 303). At that

      point, Lewis brandished his gun and pointed it toward Purnell. Responding to

      the imminent threat, Purnell pushed Lewis’ arm and the gun discharged.

      Purnell then struck Lewis in the face, and the two men fell to the ground with

      Purnell landing on top of Lewis. Purnell continued to strike Lewis in the face

      using his right hand, and with his left hand, he restrained Lewis’ hand which

      held the gun. Lewis, however, was able to overcome Purnell’s clutch and

      started firing, striking Purnell once in the stomach. Not knowing that he had

      been shot, Purnell continued to punch Lewis but when the bullet wound started

      to burn, Purnell loosened his grip and Lewis wiggled away. Determined to stop

      Lewis from escaping, Purnell grabbed Lewis’ foot, however, Lewis turned

      around, pointed the gun to Purnell’s head and pulled the trigger. The gun did

      not go off, and Lewis ran out of the bar.


[5]   On January 15, 2013, the State filed an Information charging Lewis with Count

      I, attempted murder, a Class A felony, I.C. §§ 35-42-1-1; -41-5-1(2013); and

      Count II, carrying a handgun without a license, a Class A misdemeanor, I.C. §


      Court of Appeals of Indiana | Memorandum Decision 49A02-1404-CR-264 | January 26, 2015   Page 3 of 6
      35-47-2-1. On the morning of the trial, on January 13, 2014, the State amended

      the Information correcting the offense date from January 13, 2012, to January

      13, 2013. A two-day jury trial was held on January 13-14, 2014, and at the

      close of the evidence, the jury only returned a guilty verdict for attempted

      murder. On March 19, 2014, at Lewis’ sentencing hearing, the State dismissed

      Count II, and the trial court sentenced Lewis to thirty years with ten years

      suspended to the Department of Correction.


[6]   Lewis now appeals. Additional information will be provided as necessary.


                              DISCUSSION AND DECISION
[7]   Lewis argues that there is insufficient evidence to support his conviction of

      attempted murder. Specifically, Lewis argues that the evidence did not permit a

      reasonable inference that he had the specific intent to kill Purnell.


[8]   Our standard of review for sufficiency claims is well settled. We neither

      reweigh the evidence nor judge the credibility of the witnesses. Perrey v. State,

      824 N.E.2d 372, 373 (Ind. Ct. App. 2005), trans. denied. We only consider the

      evidence most favorable to the judgment and the reasonable inferences to be

      drawn therefrom. Id. Where there is substantial evidence of probative value to

      support the judgment, it will not be set aside. Id.


[9]   A conviction for attempted murder requires proof of specific intent to kill.

      Spradlin v. State, 569 N.E.2d 948, 950 (Ind. 1991). Intent to kill may be inferred

      from the use of a deadly weapon in a manner likely to cause death or great

      bodily injury, in addition to the nature of the attack, and the circumstances
      Court of Appeals of Indiana | Memorandum Decision 49A02-1404-CR-264 | January 26, 2015   Page 4 of 6
       surrounding the crime. Gall v. State, 811 N.E.2d 969, 975 (Ind. Ct. App. 2004),

       trans. denied. Likewise, an assailant’s words may be indicative of an intent to

       kill the victim. Tancil v. State, 956 N.E.2d 1204, 1210 (Ind. Ct. App. 2011).


[10]   Here, our review of the evidence reveals that after Purnell refused to hand over

       the five-dollar bill, Lewis threatened him by stating, “I’d hate for someone to

       die over five dollars.” (Tr. p. 292). Lewis also warned bystanders to leave the

       pool table area by stating, “[I]f I was you all [sic]. . . I would move . . . and if it

       goes off and hits you then it ain’t [sic] my fault.” (Tr. p. 303). Shortly after

       Lewis made that statement, Lewis drew a handgun and aimed it at Purnell’s

       head. Purnell pushed Lewis’ arm away and the gun discharged, missing

       Purnell. In the ensuing struggle, Lewis fired multiple shots, striking Purnell

       once in the stomach. Finally, before running away from Purnell, Lewis pointed

       the gun to Purnell’s head and pulled the trigger. Fortunately, the gun did not

       go off and Lewis fled from the bar. Lewis’ argument that the shots were fired

       while trying to defend himself from Purnell amounts to an invitation for this

       court to reweigh the evidence, which we will not do. See Perrey, 824 N.E.2d at

       373.


[11]   Based on the facts surrounding the shooting, including Lewis’ statements and

       conduct, the jury could reasonably infer that Lewis acted with the intent to kill

       Purnell.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1404-CR-264 | January 26, 2015   Page 5 of 6
                                             CONCLUSION
[12]   Based on the foregoing, we find that there is sufficient evidence to support

       Lewis’ conviction of attempted murder.


[13]   Affirmed.


[14]   Vaidik, C.J. and Baker, J. concur




       Court of Appeals of Indiana | Memorandum Decision 49A02-1404-CR-264 | January 26, 2015   Page 6 of 6